DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2020, 12/17/2020, 01/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Lafata on 11/30/2021.
The application has been amended as follows: 
Claim(s):
Claim 12 ln7, amended --configured in mode (a) to control--
Claim 12 ln9, amended --at [[at]] least--
Claim 12 ln10, amended --[[a]] the mode--
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-39 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…a controller configured to control the pulse to include a plurality of states, wherein in a first state, the controller is configured to control the RF generator to output the RF signal at a first power value and to control a frequency of the RF signal to a first frequency to vary an impedance between the RF generator and the load; and in a second state, the controller is further configured in at least one of the following modes to: (a) control the RF generator to output the RF signal at a second power value and control the frequency of the RF signal irrespective of the impedance between the RF generator and the load…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-11 are allowed as being dependent on claim 1).
"…a controller configured to control the RF generator, wherein in a first state including a plurality of bins, the controller is configured to (a) control the RF generator to output a plurality of frequencies within each bin, and the controller is configured to control the RF generator to output the RF signal at least one first power value…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 12, (claims 13-25 are allowed as being dependent on claim 12).
"…wherein a first state, the controller is configured to control the RF generator to output the RF signal at a first power value and to control a frequency of the RF signal to a first frequency to vary an impedance between the RF generator and the load; and in a second state, the controller is further configured in a mode (a) to control the RF generator to output the RF signal at a second power value…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 26, (claims 27-33 are allowed as being dependent on claim 26).
"…a first state, controlling the RF generator to output the RF signal at a first power value at a first frequency to vary an impedance between the RF generator and the load; and in a second state, controlling in a mode (a) to output the RF signal at a second power value…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 34, (claims 35-39 are allowed as being dependent on claim 34).
US 2019/0108976).
Van discloses a plasma processing system used to deposit thin films on a substrate with RF generator coupled to impedance matching network.  However, Van fails to disclose a controller configured to control the pulse to include a plurality of states, wherein in a first state, the controller is configured to control the RF generator to output the RF signal at a first power value and to control a frequency of the RF signal to a first frequency to vary an impedance between the RF generator and the load; and in a second state, the controller is further configured in at least one of the following modes to: (a) control the RF generator to output the RF signal at a second power value and control the frequency of the RF signal irrespective of the impedance between the RF generator and the load.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Henry Luong/Primary Examiner, Art Unit 2844